Citation Nr: 0502221	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  03-25 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to nonservice-connected pension benefits.




ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel









INTRODUCTION

The veteran served on active duty from May 1976 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied eligibility for nonservice-
connected VA pension benefits.

A notice of disagreement was received in May 2003.  A 
statement of the case (SOC) was issued in July 2003 and a 
timely appeal was filed in August 2003. 


FINDINGS OF FACT

The veteran did not serve on active duty during a period of 
war.


CONCLUSION OF LAW

The veteran does not have the requisite service during a 
period of war to establish eligibility for nonservice-
connected pension benefits.  38 U.S.C.A. §§ 1501, 1521 (West 
2002); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2004) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that the RO did not 
apprise the veteran of the notice and assistance provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) prior to 
making its initial decision in April 2003.

The facts, however, are not in dispute. Further development 
of the case would not change the facts in this matter. It is 
not the factual evidence that is dispositive of this appeal, 
but rather the interpretation and application of the 
governing statutes.

The appeal is without legal merit and further development or 
analysis would not be productive. The Secretary is not 
required to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(2) (2002); See 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Thus, it is not prejudicial to the veteran for the Board to 
proceed to issue a decision at this time without remanding 
the case to the RO for compliance with the notice and 
assistance provisions of the VCAA.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149(2001).


Factual Background

The veteran served on active duty from May 1976 to June 1977.


Legal Criteria

To be eligible for nonservice-connected pension, a veteran 
must have served in the active military, naval or air service 
for a period of 90 days or more during a period war; or, 
during a period of war, to have been discharged or released 
from such service because of a service-connected disability; 
or, to have served for a period of 90 days or more and such 
period either began or ended during a period of war; or to 
have served for an aggregate of 90 days or more in two or 
more separate periods of service during the same or different 
war periods.  38 U.S.C.A. §§ 1501, 1521(j) (West 2002); 
38 C.F.R. §§ 3.2, 3.3, 3.6 (2004).



Analysis

The veteran contends that she performed active service for 
longer than 90 days and has been unable to work since 1999 
because of congestive heart failure and cardiomyopathy.

The veteran's active duty from May 1976 to June 1977 does not 
include any wartime service. 38 C.F.R. § 3.2. 

As the veteran does not have any wartime service, she does 
not meet the basic eligibility requirements for nonservice-
connected pension.  Accordingly, her claim must be denied by 
operation of law. 


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.




	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


